DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the 112 rejections.
Applicant’s arguments, see remarks, filed June 7th 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The rejection of March 7th 2022 has been withdrawn. 
In regards to the prior art rejections.
Applicant’s arguments, see remarks, filed June 7th 2022, with respect to the rejection(s) of claim(s) 1-16 under Kordowski in view of Kamiya have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Kordowski in view of Kamiya cannot teach a pawl and a triggering lever.  However, upon further consideration, a new ground(s) of rejection is made in view of Kordowski in view of Kamiya and Grzonka (See rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kordowski DE 19924458 A1 (hereinafter Kordowski) in view of Kamiya JP 2009221652 A (hereinafter Kamiya) and Grzonka US 20210164268 A1 (hereinafter Grzonka).
In regards to claim 1, Kordowski teaches a method for operating an opening mechanism (See fig 2) which serves for opening a motor vehicle lock (9), wherein the opening mechanism is formed separately from the motor vehicle lock (the language is broad enough to interpret “separately” as just different mechanisms or different parts), wherein the motor vehicle lock has at least a lock latch (9) and a pawl (the projection of 10 that contacts 9 in fig 3) formed as one piece, and wherein, for the opening action, the opening mechanism is coupled mechanically to the motor vehicle lock (See fig 3), wherein the opening mechanism is assigned a control arrangement (7), wherein the opening mechanism comprises a triggering portion (portion of 10 contacting 33 in fig 3), by the triggering movement of which the motor vehicle lock is opened (See fig 2), wherein the opening mechanism comprises an electric drive arrangement (15), wherein the triggering movement of the triggering lever and therefore a motorized opening operation are produced by the electric drive arrangement (paragraph 0036 describes how the electric drive arrangement produces a motorized opening operation and triggering movement), wherein the opening mechanism comprises an actuating lever (21) which is coupled to a door handle (8) and which is actuated from a starting position in a manual actuating stroke consisting of a forwards and return movement (para 48 and fig 3), wherein the opening mechanism comprises a switchable coupling arrangement (32 and para 59) between the actuating lever and the triggering lever, and wherein a manual opening operation is produced by the actuating lever via the coupling arrangement (para 59), wherein the overall pivoting region of the actuating lever starting from the starting position comprises a first pivoting region and a second pivoting region following the first pivoting region (the actuating lever has two pivoting regions with the first considered when lever 36 pivots by cam 24 rotating and pressing in contact surface 37, and the second pivoting region occurring after the first and consideredwhenactuatinglever21in Fig. 3 is rotated counter-clockwise), wherein the motorized opening operation has the capability to be triggered by an actuating stroke over the first pivoting region (the actuating stroke is accomplished from a door handle actuating a pressure point which triggers the electrical function and rotates lever36 over the first pivoting region; per paragraph 0045), wherein, when the motorized opening operation is deactivated (deactivating motor 15) and when the coupling arrangement is in the disengaged state (lever 33 is positioned as seen in Fig. 6 is considered a disengaged state), engagement of the coupling arrangement is brought about by an actuating stroke over the two pivoting regions (an actuating stroke over the two pivoting regions brings about the engagement of the coupling arrangement 32 with the trigger lever 10) and, in the process, the transition from the first pivoting region to the second pivoting region is associated with a rise in the actuating force (engagement with the trigger lever 10 during the second pivoting region naturally increases the actuating force needed because a force is then acting against the second pivoting region movement from the trigger lever), and wherein a manual opening operation is produced by a subsequent actuating stroke over the two pivoting regions (a double-stroke function using a door handle is described in paragraph 0070).  
	However, Kordowski does not teach a surroundings warnings signal from a surroundings warning unit received by the control arrangement.
Kamiya teaches a surroundings warnings signal (paragraph 0035 describes operations) from a surroundings warning unit (sensors and switches in paragraph 0032 and 0035) received by the control arrangement (8), and wherein upon the receipt of the surroundings warning signa I (operational signals) by the control arrangement (8), the motorized opening operation is deactivated via a predetermined time delay (paragraph 0019 describes temporary stop control when a sensor detects an object).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method for operating an opening mechanism of Kordowski with the surrounding warning signal from Kamiya because it is known in the art that collisions can inadvertently open the door latch and cause the vehicle doors to open from the body, and which there are many methods for preventing the door latch from opening, including a sensor detecting a possible collision and disabling the door latch somehow from opening.
Additionally, Kordowski does not teach a separate pawl and triggering lever.

Grzonka teaches a separate pawl (2) and triggering lever (6) such as to reduce an unfavorable “double clack” sound (para 9).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a separate pawl and triggering lever in Kordowski in view of Kamiya in order to omit a “double clack” noise.
In regards to claim 2, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 1, wherein the surroundings warnings signal is a collision warnings signal (Kamiya: paragraph 0041 describes a contact detections signaI), and wherein the surroundings warning unit (sensors and switches in paragraph 0023) comprises a collision sensor (Kamiya: paragraph 0023 describes a non-contact sensor which detects obstacles prior to the door making contact to them. This is considered the same scope in which a collision sensor is for).
In regards to claim 3, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 1, wherein the deactivation of the motorized opening operation stems from current less switching of the electric drive arrangement (Kordowski para 36).  
In regards to claim 4, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 1, wherein the coupling arrangement (Kordowski 32) comprises a coupling lever (Kordowski 33) which is adjusted between an engagement position (Kordowski See fig 6), in which the actuating lever is coupled or has the capability to be coupled to the triggering lever via the coupling lever (Kordowski the actuating lever and triggering lever are coupled in that when the coupling lever is in the engagement position, the actuating lever's movement is coupled with the movement of the triggering lever so that as it moves, the triggering lever moves proportionally), and a disengagement position, in which the actuating lever is decoupled from the triggering lever (Kordowski When the coupling lever is in the disengagement position, the actuating lever is decoupled from the triggering lever in that it moves independently of the triggering lever).
In regards to claim 5, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 4, wherein a control contour (Kordowski 24) is provided a long which the coupling lever or an element coupled to the coupling lever when the coupling lever is initially in the disengagement position sides during the forwards movement of the actuating stroke and the coupling lever is thereby guided from the disengagement position in the direction of the engagement position (Kordowski as seen in Fig. 6).
In regards to claim 6, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 5, wherein the control contour comprises a braking contour portion which is configured in such a manner that, during the forwards movement of the actuating stroke during the transition from the first pivoting region  to the second pivoting region, an increased deflection rate of the coupling lever is generated based on the deflection of the actuating lever and therefore a rise in the actuating force (Kordowski the actuating lever rotating in Fig. 3 counter-clockwise increases the force from cam 24 on the coupling lever33 which increases its deflection rate and the actuating force because the spring35 is being compressed more and presses a higher force of lever 36 into cam 24).  
In regards to claim 7, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 4, wherein the coupling lever in the engagement position is adjusted into the disengagement position by the electric drive arrangement (Kordowski paragraph 0058 describes how the drive arrangement 13 can influence and interrupt the connection of the force effects, which is interpreted as rotating lobe 24 away from lever36 which disengages coupling lever 33).  
In regards to claim 8, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 1, wherein the actuating lever or an element coupled to the actuating lever is assigned a sensor arrangement for detecting the position of the actuating lever (Kordowski paragraph 0043 describes an element 14, which is coupled to the actuating lever during ng the first pivoting region, that has position sensors assigned to it and can therefore detect the position of the actuating lever), and wherein the arrangement is undertaken in such a manner that, upon the detection of an actuating stroke over the first pivoting region, the electric drive arrangement is activated in order to generate the motorized opening operation (Kordowski para 9).  
In regards to claim 9, Kordowski in view of Kamiya and Grzonka teaches an opening mechanism configured for carrying out the method according to Claim 1 (Kordowski See fig 2).  
In regards to claim 10, Kordowski in view of Kamiya and Grzonka teaches the method for operating an opening mechanism (Kordowski See fig 2) which serves for opening a motor vehicle lock (Kordowski 9) of claim 1, wherein the door handle comprises an inside door handle (Kordowski 16).  
In regards to claim 11, Kordowski in view of Kamiya and Grzonka teaches the method for operating an opening mechanism (Kordowski see fig 2) which serves for opening a motor vehicle (Kordowski 9) lock of claim 1, wherein the transition from the first pivoting region (Kordowski when lever 23 rotates pressing cam 24 into lever 36) to the second pivoting region is associated with an abrupt rise in the actuating force (Kordowski a rise in the actuating force must occur due to the spring 35 compressing during the first pivoting region and coupling lever 33 pressing against trigger lever 10 during the second pivoting region).  
In regards to claim 12, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 1, wherein the surroundings warning signal is a collision warning signal (Kamiya: para 41), and wherein the surroundings warning unit comprises a distance sensor (Kamiya: paragraph 0023 describes a non-contact sensor which detects obstacles prior to the door making contact to them. Paragraph 0031 describes different methods of sensor where at least one is capable of detecting distances).
In regards to claim 13, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 4, wherein the coupling lever is pretensioned into the engagement position (Kordowski the coupling lever is pretensioned in the disengagement position) or the disengagement position, depending on the coupling state, by a tilting spring (Kordowski 35).  
In regards to claim 14, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 5, wherein during the subsequent return movement of the actuating stroke, the coupling lever or an element coupled to the coupling lever slides along the triggering lever (Kordowski after pressing the triggering lever to release the latch 9, the coupling levers slides along the trigger lever) and is thereby guided into the engagement position (Kordowski the coupling lever slides back to its engagement pas it ion away from the triggering lever).  
In regards to claim 15, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 7, wherein the coupling lever in the engagement position has the capability to be adjusted into the disengagement position in a motorized opening operation (Kordowski a motorized opening operation is considered an operation that occurs within the scope of a motorized operations that can occur relating to the opening mechanism. Therefore, the motorized operation which disengages the coupling lever reads on the limitation, as described in paragraph 0061 where the coupling arrangement 32 is spring biased to disengage when the motor stops engaging).
In regards to claim 16, Kordowski in view of Kamiya and Grzonka teaches the method according to Claim 1, wherein the actuating lever or an element coupled to the actuating lever is assigned a switching element, for detecting the position of the actuating lever (Kordowski see para 10 and para 43), and wherein the arrangement is undertaken in such a manner that, upon the detection of an actuating stroke over the first pivoting region, the electric drive arrangement is activated in order to generate the motorized opening operation (Kordowski para 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirotaka WO 2019202750 A1 – similar to above.
Takagi US 20180016820 A1 – teaches a coupling lever that may read on some claims.
Ottino DE 102016218299 A1 – teaches a similar device.
Reinert EP 3147433 A2 – teaches a similar device with a similar actuation of a coupling lever.
Scholz DE 102014109111 A1 – teaches similar actuation.
Kothe EP 2492423 A2 – teaches a similar coupling lever acting as a pawl.
Inoue GB 2350644 A – teaches a similar device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675